CORRECTED ACTION
Response to Amendment
1.	 Claims 5, 6, 10 and 12 were previously allowed in the Notice of Allowability of February 24, 2022. 
2. 	This communication serves to correct the record of the allowed claim set, in which claim 13 was inadvertently omitted.

REASONS FOR ALLOWANCE
3.	In consideration of Applicant’s amendatory changes and cancellations, claims 5, 6, 10, 12 and 13 are allowable over the prior art, as newly renumbered claims 2, 4, 3, 1, and 5.   The following is an examiners statement of reasons for allowance:
This invention relates to novel urea compounds according to Formula One:

    PNG
    media_image1.png
    111
    259
    media_image1.png
    Greyscale
, wherein Ar1 is optionally substituted phenyl; Het is triazole; Ar2 is phenyl pyridine or pyrimidine; L1 is an oxy-methyl linker; Q1 and Q2 are O or S; L2 is optionally substituted phenyl; and the ring formed by C-Q2-R16-R17-N is oxothiazolidine, having pesticidal activity, and their pesticidal compositions. After a thorough search, similar urea compounds having pesticidal activity are taught by the closest relevant art, Fischer et al.  U.S. 2014/0274688 A1, however the genus of compounds taught by Fischer et al. differs from the recited genus in the definition of the “L1” linker moiety, thus Applicant’s instant claims are novel and unobvious.  


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET L COPPINS whose telephone number is (571)272-0680.  The examiner can normally be reached on Monday-Friday 8:30AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JANET L COPPINS/Examiner, Art Unit 1628         

/CRAIG D RICCI/Primary Examiner, Art Unit 1611